march 613;& gm s-

w\m& @QN02
WCS‘ID’T’ bishng
E|\\: 0¢\\+
llan qua
l-Hm%§ul|\e,Tx jqug
couRTR§§§§lcx§HN '
@\0@\ \ArCOSiC\, C\~ef\< M APPEALS
awer 05 C\:\w§\n&\ C)\o()eal& AR 262015
\O. 0\ Q>O>< l;l?>o€>/ C&p`q@»\ g+w\@\ Ab@m@@§@@,@o@m
§4'\/\ ,'[`Q ms
M ' 087)1
DQM (‘/\ed;\

@\~U@ me 4>m§
C/C)`u&~e£‘ ZLJ,SL,FZ-Q;, 11 ma`g `004~ %\;>e,¢\

“\/`N€, CQQO(\HM\'\J¢! ‘\O db:\ec+ _\‘O `VV\Q 3`\`6¢\'@$
OJ\&,\»J€¢ Ox\d 1\;, wc)o\é, \`\\¢\€ `\”\¢\i§ 40 he Q&N

`

09 +\\2 K\€cové \QQQ>)\\Q cl &ec;\s\c>21 S.W.3d 264 at 272)

In paragraph (9) "In GROUND TWO the court finds that the Applij
cant contends that his plea bargin agreement with the State has
been breached because his sentence has been suspended".

In fact in GROUND TWO in the Memorandum in Support he explains
that the Legislature passed a law that allowed executive agency
to alter the contract. Applicant was not given any kind of
instruction to the effect that his sentence could be altered

by any future law concerning mandatory supervision. Therefore

he entered into that plea UNKNOWINGLY.

l.

5.

."Applicant's guilty plea was involuntry and was entitled to

habeas corpus relief, where his understanding of his parole
eligibility was manifested as a affirmative part of a plea
bargin and was relied on as an essential part of the quid pro
quo pleading guilty, but that part of his plea bargin was not
or could not be carried out.“ CEX PARTE WILSON,706'S.W.2d 649
(CR.AP§.l985))(On Rehearing 716 S.WiZd 953)

This'casevis talking of parole eligibility, but this can be
inferred-about the fixed time bargined for in plea bargins.
The court found in paragraph~(24) that there is no difference
§508.283(b) and §508~149(a)(2). These laws the court did not
show how Applicant could have known about these laws at the
time of his plea bargin.

At this time the Applicant would like to have the Court of
Criminal Appeals to Judical Notice that this is one of the

reasons the Texas Constition Bill.of Rights Artical l,Section

-15, Right of Trial by Jury,fThe Right of Trial by Jury shall

remain INvIoLATEF and

Article l,Section 29, provisions of Bill of Rights excepted

 

from powers of government to FOREVER REMAIN INVIOLATE.

Sec;29 "To guard against transgressions of the high powers

__herein`delegated, we declare that everything in this "Bill

of Rights" is excepted out of the general powers of government,

and shall forever remain inviolate and ALL LAWS'contrary thereto,

 

or to the following provisions shall be void._

"/

lO.

ll.

12.

THE COMMENTARY INTERPRETING THIS STATES:

"This section, in excepting everything in the Bill of Rights
out of the general powers of government and stating such rights
included the§ain;are to remain inviolate, places these rights
'BEYOND the powers of the state government to usurp: It reserves
these rights to the people.

As such, the basic underlying theory of Bill of Rights is set
out, to the effect that certain rights are inalienable, that

f

man is not capaple of divesting himself or his posterity of
them even by concent. n
Article of the Texas Constitution enumerates these inalienable
rights and section 29 demonstrates that they are not delegted
`by the people to their government/ and furthermore any infring-
ment by the government thereof is void."

So in essence and in truth the government has no right to come
along and chage the law for a person to even waive his right to
trial by jury years after these Bill of Rights were instituted.
According to section 29 it is a infringment on a person's right
to trial by jury and it shows that a person can't divest that`
right even by consent.

So Applicant has shown by the Texas Constitution itself that
not only was the plea bargined breached but it is void. Code
of Criminal Procedure Article l.l3 [lOa] waiver of trial by
jury was passed years after the Bill of Rights and according
to section 29 it is void. That makes any plea bargin or mand-

atory supervision revocation law attached to it unconstitutional.

DECLARATION

Applicant declares that all the foregoing information is true

and correct under penalty of perjury.

Executed on this daygquH§the month§§§&§@k> 2015.

Resp ct ul y §ub 1`tte

Michael Dennis Harnden

Attachment A

Is time resolution verification

per State's allegation in paragraph 4
in his answers

 

'Sta_te Counsel for Offenders

A Divisiou of Texus Departmeut of Crimi\ml Justice

. P.O. BOX 4005
Hunlsvi||e, TX' 77342-4005
(936) 437-5203

Nover`nber 14, 2014

l\/lichael Harnden
TDCJ#450948
E||is Unit (El/OlO)

Dear Mr. Harnden:

We have received your letter concerning the illegal extension of your sentence since being returned as a
pa role/mandatory supervision violator. ' '

The time out on parole is applied to your sentence as long as you abide by the conditions of your release and
do not violate these co_nditions. |n other Words, as long as you are fulfilling the terms of~ your parole or `
mandatory supervision release the time requirements on your sentence are being fulfilled. However, if you
fail to fulfill the conditions of your releaseand if your release is revoked, you are then required to serve the
remainder of your sente'nce. The remainder of your sentence is computed without credit for any time that
you served while on parole or mandatory supervision.

The projected release and maximum expiration dates (short-way and long-way) are recomputed
when a violator is reprocessed into the prison system. This is due to the fact that a person returned
to TDCJ custody for parole or mandatory supervision violation does not receive credit for the time
that was served while out on a parole or mandatory supervision release (Street time). This' does not
mean the sentence has been illegally extended, nor does it mean the sentence was illegally
stopped and started again. A conviction does not stop running until it completely discharges upon
the maximum expiration date.

Sincerely,

Kenneth Nash, Chief

_ Appellate Section

A. Ba‘l;y%/CZ

Legal AssistantzAppellate Section

C: File